Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
a.	The prior art fails to disclose or suggest the combination of features present within claim 1.
b.	The closest prior art fails to disclose or suggest a decoration element comprising a color developing layer including a light reflective layer	, a light absorbing layer provided on the light reflective layer, and an in-mold label layer provided on the color developing layer, wherein the light absorbing layer has convex or concave portion with an asymmetrical portion, the light absorbing material being an oxide, nitride or oxynitrides of copper or aluminum or molybdenum titanium oxynitrides, an extinction coefficient of between 0 and 4 at 400nm and a thickness of 5nm to 500nm.  It would not have been obvious to one of ordinary skill in the art to have modified the closest prior art to have formed the specific light absorbing layer in combination with the other features of the claim absent improper hindsight teaching.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M POLLEY whose telephone number is (571)270-5734. The examiner can normally be reached Monday through Friday from 8am till 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on 5712721291. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M POLLEY/Primary Examiner, Art Unit 1785